The Honorable Tom Gean Prosecuting Attorney, 12th Judicial District Sebastian County Courthouse Forth Smith, Arkansas 72901
Dear Mr. Gean:
This is in response to your request for an opinion concerning A.C.A. §16-13-709(a)(1) (Supp. 1997) which provides:
  The quorum court of each county of the state shall, on or before January 1, 1996, and on or before January 1 of each subsequent year, designate a county official, agency, department, or private contractor who shall be primarily responsible for the collection of fines assessed upon defendants in the circuit, state division municipal and chancery courts of this state.
With regard to the foregoing statute, you have presented the following questions:
  1. If the quorum court designates a county agency (such as the Sheriff or the Treasurer's office), does the expense associated with collecting these fines become an expense of the county agency or does the quorum court remain responsible for this expense?
  2. If the designated agency contracts with another agency (with quorum court approval) to collect these fines, who is responsible for the expense associated with collecting these fines?
It is my opinion that if the quorum court designates a county official or agency pursuant to A.C.A. § 16-13-709(a)(1), then the designated official or agency is primarily responsible for the collection of the fines, including the expense associated with such collection. It is also my opinion that only the quorum court under A.C.A. § 16-13-709 may designate an agency to be responsible for the collection of the fines.
It must, however, be noted that the quorum court of a county is the body authorized by law to appropriate public funds for the expenses of the county. See A.C.A. § 14-14-801(b)(2) (1987). In fact, there must be a quorum court appropriation before any public funds may be disbursed from the county treasury. See A.C.A. § 14-14-1102(b)(2)(C); Ark. Const. art. 16, § 12; Op. Att'y Gen. 91-407. Such appropriations may be enacted through the adoption of an annual budget. I recommend that the official or agency designated to collect the fines consult with the quorum court in order to determine whether the quorum court plans to appropriate funds in addition to those already budgeted to the designated official or agency.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh